                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 BRUCE JOHNSON, et al.,

 Plaintiffs,
                                                 Case No. 19 cv 06937
 v.
                                                 Judge Mary M. Rowland
 EDWARD ORTON JR. CERAMIC
 FOUNDATION, et al.,

 Defendants.



                      MEMORANDUM OPINION & ORDER

      On October 21, 2019, Defendant Edward Orton, Jr. Ceramic Foundation

(“Defendant” or “Orton”), timely removed this case from the Circuit Court of Cook

County to the Northern District of Illinois. Plaintiffs Bruce and Deborah Johnson

moved to remand [34]. Defendant simultaneously filed a response to Plaintiffs’ motion

to remand [37] and its own motion for leave to supplement the Notice of Removal [36].

For the reasons that follow, Defendant’s motion to supplement [37] is granted, and

Plaintiffs’ motion to remand [34] is denied.

                                    BACKGROUND

      Plaintiff Bruce Johnson has malignant pleural mesothelioma, a fatal cancer.

(Dkt. 34 at 1). Johnson and his wife, both citizens of Illinois, filed the instant action

in the Circuit Court of Cook County on November 9, 2018 against eleven defendants.

(Id. at 2) Plaintiffs’ complaint pleads three counts: 1) a products liability claim for

products containing or contaminated with asbestos based in negligence; 2) a products


                                                                                       1
liability claim for products containing or contaminated with asbestos but with intent

or reckless disregard; and 3) a loss of consortium claim. For each count, Plaintiffs

seeks compensatory damages in excess of $50,000, for a total amount in controversy

of at least $150,000.

       According to Orton, removal was not possible due to a single non-diverse

Defendant. (Dkt. 1 at 1) The matter was set for trial in state court on November 4,

2019. (Id. at 3) Several weeks before trial, on October 14, 2019, Plaintiffs’ counsel

announced that Plaintiffs had entered into a settlement agreement with several

Defendants, including the single non-diverse Defendant. (Id. at 1) A few days later,

Defendant Orton filed a Notice of Removal based on diversity jurisdiction. (Id.) The

Notice of Removal alleges that the remaining two Defendants are not citizens of

Illinois. Specifically, the Notice alleges that Defendant Orton is a foundation

organized under the laws of the State of Ohio with a principal place of business in

Ohio. (Id. at 3) Thus, according to the Notice of Removal, Defendant Orton is a citizen

of the State of Ohio. As for the second Defendant, Orton alleges that Defendant

Vanderbilt Minerals, LLC, is a limited liability company organized under the laws of

the State of Delaware. (Id.) R.T. Vanderbilt Holding Company, Inc. is the sole

member of Vanderbilt Minerals, LLC, and is incorporated under the laws of the State

of Delaware with a principal place of business in Delaware. (Id.) According to Orton,

Defendant Vanderbilt Minerals is a citizen of Delaware for diversity purposes. 1 (Id.)




1See Thomas v. Gaurdsmark, 478 F.3d 531, 534 (7th Cir. 2007) (“For diversity jurisdiction purposes,
the citizenship of an LLC is the citizenship of each of its members.”).

                                                                                                  2
         Plaintiffs moved to remand, arguing that there is no evidence as to the

citizenship of Defendant Orton and that any amendment to add new jurisdictional

allegations should be denied as untimely. (Dkt. 34 at 3, 5) In particular, Plaintiffs

argue that Orton is not a foundation, but a trust, and that the citizenship of several

trustees cannot be determined for the purposes of diversity jurisdiction. (Id. at 3-4)

Defendant filed a response to Plaintiffs’ motion to remand and its own motion for

leave to supplement its Notice of Removal. (Dkt. 37; Dkt. 36) Orton concedes that it

is a trust—not a foundation—created by the Last Will and Testament of Edward

Orton (the “Will”). (Dkt. 37 at 3) Orton additionally provides information regarding

the citizenship of each trustee.

                                   LEGAL STANDARD

         A defendant may remove a case to federal court if there is a basis for federal

subject matter jurisdiction. 28 U.S.C. §§ 1441(a), 1446. The party seeking removal

bears the burden of establishing federal jurisdiction. Boyd v. Phoenix Funding Corp.,

366 F.3d 524, 529 (7th Cir. 2004). The Court must interpret the removal statute

narrowly, and any doubts regarding jurisdiction are resolved in favor of remand.

Wirtz Corp. v. United Distillers & Vitners N. Am., Inc., 224 F.3d 708, 715-16 (7th Cir.

2000).

         Removal to federal court is proper when diversity of citizenship exists between

the parties and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332. A notice

of removal must usually be filed within 30 days of a defendant being served, receiving

a copy of the complaint, or, as in this case, receipt of any notice “from which it may



                                                                                      3
first be ascertained that the case is one which is or has become removable.” 28 U.S.C.

§ 1446(b)(3). The 30-day deadline is not jurisdictional, but is strictly applied. Pinnacle

Performance v. Garbis, No. 12 C 1136, 2012 U.S. Dist. LEXIS 55485, at *3-7 (N.D. Ill.

April 20, 2012) (citing Walton v. Bayer Corp., 642 F.3d 994, 998 (7th Cir. 2011)). After

the 30-day removal period, a defendant may amend “defective allegations of

jurisdiction” only with the court’s permission. See 28 U.S.C. § 1653.

                                      DISCUSSION

1. Timeliness of Jurisdictional Supplement

      Plaintiffs argue that Defendant Orton’s supplemental allegations regarding

the citizenship of the parties should be denied as untimely because more than 30 days

have lapsed since Defendant filed its Notice of Removal. (Dkt. 34 at 5) (citing Stein v.

Sprint Communications Co., L.P., 968 F. Supp. 371, 376 (N.D. Ill. 1997)). Defendant

responds that its allegation in the Notice of Removal identifying Orton as a

foundation is a technical defect that may be amended after the 30-day period for

removal has expired. (Dkt. 37 at 8-9)

      Federal district courts sitting in Illinois interpret 28 U.S.C. § 1653 to permit

amendment of technical defects in a notice of removal after the 30-day period expires.

See e.g., Mathur v. Hospitality Props. Trust, No. 13 C 7206, 2014 U.S. Dist. LEXIS

169912, at *4 (N.D. Ill. Dec. 8, 2014); Howell v. Joffe, 478 F. Supp. 2d 1014, 1018 (N.D.

Ill. 2006) (allowing removing party to file supplemental jurisdictional allegations to

cure defect relating to the citizenship of each partner of a general partnership even

though the 30-day time period had run); Pinnacle Performance v. Garbis, No. 12 C



                                                                                        4
1136, 2012 U.S. Dist. LEXIS 55485, at *3-7 (N.D. Ill. April 20, 2012) (granting

defendants leave to amend their notice of removal after the 30-day deadline, where

the notice failed to allege the citizenship of one of the defendants). Courts generally

permit parties to cure technical defects, but they do not permit parties to assert new

jurisdictional grounds after the 30-day deadline has passed. See Stein v. Sprint

Communications Co., L.P., 968 F. Supp. 371, 376 (N.D. Ill. 1997) (after the 30-day

period, the court denied defendant’s request to assert a new jurisdictional basis as

untimely); see also Tuholski v. Delavan Rescue Squad, Inc., No. 13 C 1093, 2013 U.S.

Dist. LEXIS 113114, at * 8 (N.D. Ill. Aug. 12, 2013).

      Here, the basis of federal jurisdiction has not changed; it is still diversity

jurisdiction. The Notice of Removal asserts diversity as the basis for jurisdiction and

alleges that none of the defendants are citizens of the same state as the Plaintiffs.

Regarding Defendant Orton, the Notice states that Orton is a foundation organized

under the laws of the State of Ohio. (Dkt. 1 ¶ 30) Plaintiffs identified Defendant Orton

as a trust, not a foundation, and noted that Orton failed to identify the citizenship of

the trustees. (Dkt. 34 at 3); Navarro Savings Ass’n v. Lee, 446 U.S. 458, 100 S. Ct.

1779, 64 L.E.2d 425 (1980); see also White Pearl Inversiones S.A. v. Cemusa, Inc., 647

F.3d 684, 686 (7th Cir. 2011) (a trust’s citizenship is determined by that of its

trustees). Defendant acknowledges that Defendant Orton is, in fact, a trust and seeks

to provide the Court with additional facts regarding the trustees’ citizenship. Orton

further argues that “any failure to identify Orton as a trust is a mere technical defect

that does not affect this Court’s jurisdiction,” and that the defect is easily curable.



                                                                                      5
(Dkt. 37 at 2) The Court agrees with Orton. Given that Orton is not asserting new

jurisdictional grounds but merely correcting its defective allegations, the Court

grants Defendant’s motion to supplement its Notice of Removal [36] and will consider

the new information provided.

2. Diversity of Citizenship

      Both parties agree that the citizenship of a trust is determined by the

citizenship of the trustees. Hicklin Engineering, L.C. v. Bartell, 439 F.3d 346, 348

(7th Cir. 2008); Am.’s Best Inns, Inc. v. Best Inns of Abilene, L.P., 980 F.2d 1072, 1074

(7th Cir. 1992) (“Trusts are not natural persons; no trust is a ‘resident’ of Kansas. The

citizenship of a trust is the citizenship of the trustee or trustees”) (citing Navarro

Savings Ass’n, 446 U.S. at 458). In their motion to remand, Plaintiffs argue that the

Court lacks diversity jurisdiction because “the citizenship of [Orton’s] trustees can

never be determined for the purposes of diversity.” (Dkt. 34 at 4) Plaintiffs claim the

trustees include The Ohio State University, the United States Bureau of Standards,

and the American Ceramic Society. (Id.) Plaintiff notes that neither state universities

nor federal agencies are citizens for the purposes of diversity jurisdiction. (Id.); State

Highway Commission of Wyoming v. Utah Const. Co., 278 U.S. 194, 49 S. Ct. 104, 73

L. Ed. 262 (1929); General Ry, Signal Co. v. Corcoran, 921 F.2d 700 (7th Cir. 1991).

For the American Ceramic Society, Plaintiff argues that the citizenship of a Society

depends on the citizenship of all its members, and the American Ceramic Society has

over 11,000 members. (Dkt. 34 at 5) Thus, according to Plaintiffs, the citizenship of

the trustees cannot be determined. (Id.)



                                                                                        6
        Defendant Orton counters that Plaintiff incorrectly identifies the trustees as

organizations, and notes that the number and identity of trustees changed in 2004. 2

(Dkt. 37 at 7) While Plaintiff claims the Will assigns trustee positions to various

organizations, according to Defendant “[t]he trustees are, and have always been,

specific individuals selected by organizations or representatives.” (Id. at 7-10)

(emphasis added) Defendant identifies the trustees as Jonathan W. Hinton, Ph.D., a

citizen of Florida appointed by the American Ceramic Society; Stephen W. Freiman,

Ph.D., a citizen of Maryland appointed by the American Ceramic Society; James C.

Williams, Ph.D., a citizen of Florida appointed by the President of The Ohio State

University; Rudolph G. Buchheit, Ph.D., a citizen of Kentucky appointed by the

President of The Ohio State University; and Richard R. Stedman, Esq., a citizen of

Ohio appointed by the Franklin County, Ohio Probate Court. 3 (Id. at 4) None of the

trustees are citizens of Illinois. Because Plaintiffs are citizens of Illinois, the Court

finds there is complete diversity of parties. 4 Accordingly, this Court has jurisdiction

under 28 U.S.C. § 1332. 5 Plaintiff’s motion to remand is denied.




2 “In 2004, the Franklin County Probate Court granted an Application for Approval of Change in the
Manner of Selecting Trustees.” (Dkt. 37 at 3) Under the new terms, Orton’s trustees consist of two
persons selected by the President of The Ohio State University, two representatives of the American
Ceramic Society selected by the Board of Trustees of said Society, and a reputable attorney to be
selected by the Probate Court of Franklin County, Ohio. (Id. at 3-4)
3 This citizenship information comes from the trustees’ affidavits. (Dkt. 37 at 4-5). Affidavits submitted

in support of diversity jurisdiction offer competent proof of citizenship to the Court. See Meridian Sec.
Ins. Co. v. Sadowski, 441 F.3d 536, 541-42 (7th Cir. 2006) (stating that affidavits may be used to
demonstrate diversity).
4 Plaintiffs do not contest the citizenship of the second Defendant, Defendant Vanderbilt Minerals,

LLC. The Court notes that Defendant Vanderbilt is a citizen of Delaware, not Illinois, and therefore
does not affect the Court’s diversity analysis. The Court finds complete diversity of parties.
5 Both parties agree that the amount in controversy requirement is satisfied, as Plaintiff has

competently alleged at least $150,000 in damages.

                                                                                                        7
                                    CONCLUSION

        For the reasons stated above, the Court denies Plaintiffs’ motion to remand

[34] and grants Defendant’s motion for leave to supplement the Notice of Removal

[36].


                                            E N T E R:


 Dated: December 17, 2019

                                            MARY M. ROWLAND
                                            United States District Judge




                                                                                 8
